Notice of Pre-AIA  or AIA  Status’

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                      REASONS FOR ALLOWANCE



The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for systems, methods, and software for indexing video. The closest prior art, Jung et al. (USPAP       2005/0196,043), shows a similar system, in which, identifying a bounding box around a character in an image (Please note, paragraph 0143. As indicated when the current frame is divided into sub-blocks having a predetermined size, the bounding box extracting part 344 of figure 21 obtains the number of sub-blocks included in the determined bounding box); identifying multiple sub-frames within a frame around the bounding box (Please note, paragraph 0143. As indicated extracts the bounding box having the number of sub-blocks greater than a fifth threshold value TH5 from the text frame and outputs the extracted bounding box to the text area extracting part 346). However, Jung et al. fail to address: “for at least a sub-frame of the sub-frames: determining that the sub-frame satisfies a plurality of criteria, including by determining that a size of the sub-frame meets or exceeds a size threshold and, in response to determining that the size of the sub- frame meets or exceeds the size threshold, determining that the sub-frame is empty; and in response to determining that the sub-frame satisfies the plurality of criteria, designating the sub-frame a negative example of one or more animated characters in the video, including the animated character in the frame”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, February 8, 2022